By JUDGE LEWIS HALL GRIFFITH
This matter came before the court on the defendant’s Petition for Appeal. For the reasons stated below, the petition is denied.
According to the petition, Ratcliff was convicted of driving under the influence of alcohol on March 17, 1986, in the Fairfax County District Court. On December 12, 1989, Ratcliff filed a Motion to Vacate the judgment on the grounds that the ordinance under which she was convicted was unconstitutional and that, therefore, the court lacked jurisdiction over her. Argument was heard on January 8, 1990, in the District Court, and the motion was denied. Immediately thereafter, Ratcliff attempted to perfect her appeal to this Court but was not allowed to do so by the Clerk’s Office. She now argues that she should be allowed to appeal the District Court’s denial of her Motion to Vacate.
The right to appeal a judgment of the District Court on a criminal matter is given in Virginia Code § 16.1-132. That section states in part:
Any person convicted in a district court of an offense not felonious shall have the right, within ten days from such conviction ... to appeal to the circuit court (emphasis added).
*276The language of this section could not be clearer. Ratcliff had ten days from the date of her conviction on March 17, 1986, to appeal the District Court’s decision. She did not do so and thereby lost her right to an appeal. See, Henrico County v. Brown, 2 Va. Cir. 97 (1982).
Ratcliff’s analogies to the cases interpreting Supreme Court Rule 1:1 are not persuasive. That rule and the cases interpreting its effect are only applicable to a trial court’s review of its own decisions. They have no bearing on the rules relating to appellate procedure.
The petition is denied.